ARC Group Worldwide, Inc. 10-Q EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report on Form 10-Q (the “Report”) of ARC Group Worldwide, Inc. (the “Company”) for the quarter ended December 30, 2012, each of the undersigned, Theodore Deinard, the interim Chief Executive Officer and Norma Caceres, Chief Financial Officer of the Company, hereby certifies pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of the undersigned knowledge and belief: (1) the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: February 13, 2013 /s/ Theodore Deinard Name: Theodore Deinard Title: Interim Chief Executive Officer, Director Dated: February13, 2013 /s/ Norma Caceres Name: Norma Caceres Title: Chief Financial Officer 38
